DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicants’ amendments to the specification are noted.  However, the amendment filed February 11, 2021, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: although the amendment to paragraph 00100 appears to be a typographical error, it is unclear as to whether the amendment to paragraph 00101 is a typographical error, as the reference to Figures 10B and 13A appears to be accurate consistent with the paragraph.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-17, 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the first coating including carbonaceous materials (e.g., carbon black or other forms of carbon), non-metal oxides (e.g., silicon dioxide), and non-metal nitrides (e.g., silicon nitride), and for the second coating including metals (copper, aluminum, and titanium) and metal alloys, does not reasonably provide enablement for any other combinations of first and second coatings which are within the scope of the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to form the claimed invention using any other coating combinations having the required different emissivities with respect to infrared radiation commensurate in scope with these claims.  Note that it is unclear if each of the recited coatings are properly supported in the provisional application of February 17, 2016, to which the current application claims priority.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2014/0271754 to Blaney in view of USPN 6,861,134 to Peters.
Regarding claims 12-17, 20 and 21, Blaney teaches polymeric films, and laminates of films with other substrate layers, that incorporate IR-emitting materials (Blaney, Abstract).  Blaney teaches that the IR emitting additives may provide health benefits to living tissue in contact with or near the polymeric materials (Id., paragraph 0002).  Blaney teaches that the polymeric films are multilayer polymeric films (Id., paragraphs 0018-0020), wherein the films have a z-direction thickness in the range of about 1 µm to about 1 mm (Id., paragraph 0036).  Blaney teaches that the films may comprise thicker inner layers of polymer film that are not the skins (Id., paragraph 0049).  Blaney teaches that the IR-emitting powder refers to any material that is capable of absorbing ambient energy at limited or broad ranges of the spectrum, including infrared ranges, of the spectrum, and then re-emitting some or all of that energy in the infrared range of the spectrum (Id., paragraph 0040).  Blaney teaches incorporating another skin layer that comprises a light-reflective treatment or coating such as a metalized film or a thin metal foil (Id., paragraph 0071).  
Regarding the arrangement of the layers, Blaney teaches that a multilayer film may comprise one skin layer filled with IR-emitting powder, a core layer comprising an unfilled polymer and another skin layer comprising a metallized film or metal foil (Blaney, paragraph 0071).  Since the skin layer and core layer comprise a polymer, collectively, the layers are interpreted as being within the scope of the claimed first coating.
Alternatively, Blaney teaches that the IR-emitting powder may be incorporated throughout the films with increased surface area, or incorporated into one or more layers to increase the IR-emissivity of the material (Id., paragraph 0072).  It would have been obvious to one of ordinary skill in the art before the 
	Blaney teaches that the films may be laminated to a substrate layer, such as another fabric (Blaney, paragraph 0080), wherein the substrate layer is a nonwoven fabric (Id., claim 69).  Blaney teaches incorporating another skin layer that comprises a light-reflective treatment or coating such as a metalized film or a thin metal foil (Id., paragraph 0071).  Blaney does not appear to teach the specifically claimed first porous layer and the specifically claimed metal.  However, Peters teaches a retroreflective article comprising a microporous substrate containing a plurality of pores which are less than 0.5 µm in diameter and a layer of reflective material located on the surface of the substrate (Peters, Abstract).  Peters teaches that the pores in the material provide a large surface area for adhesion (Id., column 3 line 57 to column 4 line 4).  Peters teaches that the material used to form the reflective layer is variable and includes metal coatings such as aluminum (Id., column 4 line 64 to column 5 line 32).  Peters teaches that the substrate will typically be a polymeric material, such as polyethylene or polypropylene, in the form of a film or non-woven fabric (Id., column 6 line 52 to column 7 line 10).  Peters teaches that suitable substrates are those commonly used in breathable clothing, filtration, membranes and filter media, wherein the article can be used with a variety of carrier elements including a tarpaulin or canvas member (Id., column 6 line 52 to column 7 line 10, column 8 lines 18-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the laminate of Blaney, wherein the substrate comprises the microporous substrate having an average pore size, such as within the claimed range, and the 
Regarding the claimed differences in emissivity, Blaney teaches that the IR-emitting powder is incorporated into a polymeric matrix, wherein the powders may comprise metal oxides such as silicon dioxide, or non-oxide ceramics including silicon nitride, and non-metallic IR-emitting materials including carbon black (Blaney, paragraph 0051).  Blaney teaches that the IR-emitting powders can be incorporated into a thin skin layer or a core layer with little IR-emitting powder, having a concentration of about 1% up to about 10% by weight in the skin layer of the film (Id., paragraph 0069).  The prior art combination teaches that the light-reflective layer may comprise an aluminum metal coating.  Note that the composition of each of the IR-emitting material layer and light reflective layer are substantially similar to those set forth in Applicants’ specification.  Therefore, the coating layers appear to comprise different emissivities as claimed, including the claimed first and second emissivities, and the difference of emissivities.  
Regarding claims 13 and 14, as set forth above, the prior art combination teaches that the substrate layer may comprise a polymeric material, such as polyethylene or polypropylene, in the form of a film or non-woven fabric, containing a plurality of pores which are less than 0.5 µm in diameter.
	Regarding claim 16, Blaney teaches that the multilayer film can be laminated to one or more substrate layers (Blaney, paragraph 0082).  It is reasonable for one of ordinary skill in the art to expect that laminating the multilayer film to one or more substrate layers, would entail that the film is laminated to substrate layers on one surface, or to substrate layers on either surface, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the laminate of the prior art combination, wherein the multilayer film is placed between the polyethylene fabric layers of Peters, motivated by the desire of forming a conventional composite having a structure predictably resulting in additional uses for the composite, based on the properties desired.
	Regarding claim 17, as set forth above, the coating layers of the prior art combination appear to comprise the claimed first and second emissivities. Additionally, the IR-emitting material layer would appear to comprise a greater emissivity than the light reflective layer based on the substantially similar structures and compositions as set forth in Applicants’ specification.  Additionally, the prior art combination teaches that the core layer which may comprise the IR-emitting material layer is thicker than the light reflective skin layer.
Regarding claim 20, the prior art combination teaches that the IR-emitting powder includes carbon black and charcoal (Blaney, paragraph 0051).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the laminate of the prior art combination, wherein the IR-emitting powder is carbon black or charcoal, as taught by Blaney, motivated by the desire of forming a conventional composite comprising an IR-emitting powder based on the totality of the teachings of the prior art.


Response to Arguments
Applicants’ arguments filed February 11, 2021, have been fully considered but they are not persuasive. Applicants argue that the MPEP does not require an Applicant to disclose every detail of all possible scenarios to make and use the claimed invention, and that no undue experimentation is required, and that Applicants’ specification provides a disclosure that bears a reasonable correlation with the scope of the claims as discussed above. Examiner respectfully disagrees.  The issue is not as to whether the claimed invention can be made and used based on Applicants’ disclosure.  The issue is that Applicants’ specification is not enabling for any other coatings or coating combinations other than those set forth in the specification.  
The claimed invention sets forth first and second coatings without any corresponding structure or composition, but with a property relationship based solely on emissivity with respect to infrared radiation. Other than the first coating including carbonaceous materials (e.g., carbon black or other forms of carbon), non-metal oxides (e.g., silicon dioxide), and non-metal nitrides (e.g., silicon nitride), and the second coating including metals (copper, aluminum, and titanium) and metal alloys, Applicants’ specification does not reasonably provide enablement for any other combinations of first and second coatings which are within the scope of the claimed invention.   Therefore, although enabling for those first and second coatings listed in Applicants’ specification, the claims do not appear enabling for any other first and second coating compositions.
Applicants’ remaining arguments are moot in view of the new grounds of rejection.
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER Y CHOI/Primary Examiner, Art Unit 1786